DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 13 September 2022 has been entered; claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments, see Page 6 of the Remarks, filed 13 September 2022, with respect to the rejection of claims 1-20 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in light of Applicant’s amendments to the claims. 
Applicant’s arguments with respect to the art rejection(s) over JP 2004-121036 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new art rejections set forth below were necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 10-13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garland et al. (Atmos. Chem. Phys., 2005, 5, 1951-1961), hereinafter, “Garland”.
With respect to claims 1, 4, 7, 8, and 11, Garland discloses a plurality of ammonium sulfate particles (“core portion” having a “granular shape” that have “substantially the same shape and size”: see Fig. 3) coated with different thicknesses of palmitic acid (“adhesive material”) (Table 1: wherein a choice of any two of the three sample entries would yield particles having a thickness that is greater than a thickness of another group of particles; for example the particles coated with 21.2 nm palmitic acid (“second coating”) and either one of the particles coated with 65.3 nm palmitic acid and 89.1nm palmitic acid (“first coating”).  Regarding the limitation “water absorption material”, Garland teaches water uptake by the coated particles (Abstract; Pages 1957-1958: Section 3.2). 
	With respect to claims 2 and 3, Garland teaches particles with “first” coatings of 65.3 nm and 89.1 nm and particles with a “second” coating of 21.2 nm; 21.2/65.3 = ~32% and 21.2/89.1 = ~ 24%, satisfying the limitations “wherein the thickness of the second coating portion is 80/50% or less of the thickness of the first coating portion”. 
	With respect to claim 10, Garland does not disclose adhesive material as part of the core ammonium sulfate particles. 
With respect to claims 12, 13, and 16, Garland discloses a method for manufacturing a plurality of ammonium sulfate particles having two different palmitic acid coating thicknesses as discussed in the rejection of claim 1, involving producing/forming ammonium sulfate particles with according to the procedure in sentences 2-4 of Section 2 on Page 1952, performed simultaneously and using the same apparatus, followed by coating the ammonium sulfate particles with palmitic acid as described in Section 2, Pages 1952-1953 of Garland.
With respect to claim 20, Garland does not disclose adhesive material as part of the core ammonium sulfate particles. 

Claims 1-4, 7-13, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (Langmuir, 1988, 4, 1055-1061) as evidenced by Pluronic F68, accessed online at https://www.usbio.net/biochemicals/286627/Pluronic-F68-PE-6800 on 07 December 2022, Page 1) and Miao et al. (Biomacromolecules, 2015, 16, 3740-3750), hereinafter, “Baker”, “Pluronic F68”, and “Miao”.
With respect to claims 1, 4, and 7-9, Baker discloses a plurality of polystyrene latex particles having a diameter of 56 nm (“core”) particles, having substantially the same size and shape (Pages 10-56-1057, “Materials and Methods” paragraph 1; Page 1057: Fig. 1(b)), which are coated by 4 different Pluronic polymers at various equilibrium polymer concentrations to yield coatings of ~2nm, ~6nm, ~11nm, and ~13nm (see Fig. 1(b), and see Table 1 for specific Pluronic polymer abbreviation guide). Each curve in Fig. 1(b) corresponds to a specific thickness of a specific Pluronic, and each point along the curve is differentiated by equilibrium polymer concentration. It can be seen that polymer concentration for a specific polymer, as well as the type of polymer has an effect on the thickness of polymer layer or “coating”, and furthermore that a choice of any two of the four yields polystyrene particles coated with, for example, a “second” coating of F108 Pluronic: coating thickness: ~2nm, and particles coated with a “first” coating of F68 Pluronic with a coating thickness of ~6nm, wherein the “second” coating is less than the “first coating thickness.  
	Regarding the limitation “water absorbent material”, it is submitted that Pluronic F68 is hydroscopic and is reported to absorb water quickly (see Page 1 of Pluronic F68: “Storage and Stability”), and Pluronic F108 is reported to entrap water molecules as well (see Miao: Page 3741: left column, first full paragraph).  It is submitted that the material of Baker is capable of acting as a water absorbing material. 
Regarding claims 2 and 3, the “second” coating is 2/6 or 33% of the “first” coating, meeting the limitations “wherein the thickness of the second coating portion is 80/50% or less of the thickness of the first coating portion”.
With respect to claim 10, Baker does not disclose adhesive material as part of the core polystyrene particles. 
With respect to claim 11, within the same curve in Fig. 1(b), higher thickness values are obtained with higher equilibrium protein concentrations; wherein the “second” and “first” coating could for example be the same polymer F68. 
With respect to claims 12, 13, 16, and 19, Baker discloses a method for manufacturing a plurality of polystyrene particles having either different polymers as the “first” and “second” coating as described above in the rejection of claim 1, or the same polymers at different concentrations as discussed in the rejection of claim 11, wherein polystyrene beads are obtained as aqueous dispersions prepared by persulfate-initiated emulsion polymerization of styrene (Page 1056, right column, second full paragraph), first and second “cores” of which were formed simultaneously and using the same apparatus, followed by coating the polystyrene particles with Pluronic polymers as the adhesive material as described on Page 1057 of Baker.
With respect to claim 20, Baker does not disclose adhesive material as part of the core polystyrene particles. 

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson et al. (U.S. Patent Publication # 2019/0076472), hereinafter, “Thompson”.
With respect to claim 1-8 and 11, Thompson discloses a plurality of activated carbon particles (“grains”, “granules” having “substantially the same size and shape”) (Abstract; Paragraphs [0018, 0026]), half of which have a “second” enteric coating having a thickness of 2-4 microns thick, and the other half having a “first” enteric coating which is 8-9 microns thick (Paragraph [0028], mixture of about 50% “first” coating and about 50% “second” coating), wherein the “second” thickness is “80/50% or less” of the “first” thickness. 
Regarding the limitations “water absorption material”, Thompson discloses that the enteric coating dissolves in water (Paragraph [0023]), and further that the activated carbon particles are porous; it is submitted that the coated particles of Thompson are capable of absorbing an amount of water. 
Regarding claim 9, Thompson teaches that the enteric coating comprises polymer(s) (Paragraph [0030]).
With respect to claim 10, Thompson does not disclose adhesive material as part of the core activated carbon particles. 
With respect to claims 12, 13, 16, and 17, Thompson discloses a method of manufacturing the coated activated carbon particles as discussed above, comprising forming first and second core particles preferably from coconut shells, compressed into microspheres 30-50 microns in diameter (considered to be consistent with “granulation”, see also Paragraph [0031] which describes “shaping into granules”, corresponding to “first and second grain forming steps” performed simultaneously) (Paragraphs [0018, 0026, 0027]), and forming the enteric coating of two different thicknesses (approximately half with the thin coating and half with the thick coating) as discussed in (Paragraphs [0023, 0027, 0028 the rejection of claim 1, such that the “second” thickness is less than the thickness of the “first” coating as described above. 
With respect to claims 14 and 15, the mixture of coating activated carbon particles comprise 50% of the thin “second” coating and 50% of the thicker “first” coating” (Paragraph [0028]). 
With respect to claim 18, half of the activated carbon particles are coated with the thin 2-4 micron coating and half are coated with the thicker 8-9 micron coating, which inherently requires dividing the “first” and “second” core particles into two groups prior to coating. 	Regarding claim 19, Thompson teaches that the enteric coating comprises polymer(s) (Paragraph [0030]).
With respect to claim 20, Thompson does not disclose adhesive material as part of the core activated carbon particles. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	08 December 2022